United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF JUSTICE, MARSHALS
SERVICE, Covington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0868
Issued: October 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2017 appellant, through counsel, filed a timely appeal from a January 30,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a lumbar injury
causally related to the accepted May 15, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 18, 2015 appellant, then a 38-year-old deputy marshal, filed a traumatic injury
claim (Form CA-1), alleging that, on May 15, 2015, while lifting and carrying cases of
ammunition, he strained his groin area. He did not stop work.
Appellant was treated by Dr. Dean D. Skinner, a chiropractor, from May 18 to July 20,
2015, for low back pain. Dr. Skinner reported that he sustained a work injury on May 15, 2015
while he was lifting and carrying boxes of ammunition at work.
Dr. Onassis A. Caneris, a Board-certified neurologist, examined appellant on May 20,
2015 for right lower abdominal and right groin pain. Appellant reported an onset a year ago of
back pain that radiated to the inguinal area and posterior aspect of the hip. He was treated
conservatively, but continued to have refractory problematic pain which interfered with his
ability to work. Appellant related this pain to a work-related incident. Dr. Caneris noted
findings on examination of normal range of motion of the musculoskeletal spine, slightly
positive reverse straight leg raise on the right, intact motor strength in the upper and lower
extremities, intact sensation, and intact reflexes. He diagnosed lumbar spondylosis, degenerative
disc disease, and lumbar radiculopathy. Dr. Caneris recommended right-sided, two-level
transforaminal injections at L4 and L5 and stretching and stabilization of the quadratus and psoas
with L4 and L5 techniques.
Appellant was examined by Dr. G. Stephen Cleves, a Board-certified internist, on
May 22, 2015, for low back pain and stiffness with an onset of one month. Dr. Cleves noted
findings of decreased range of motion of the musculoskeletal spine. He diagnosed backache,
unspecified. In a June 10, 2015 addendum, Dr. Cleves noted that appellant had a history of
ongoing back pain and on May 15, 2015 he aggravated his back and pulled something in his
groin area while lifting boxes at work. He noted that appellant was scheduled for a steroid
injection.
By letter dated February 8, 2016, OWCP advised appellant of the type of evidence
needed to establish his claim, particularly requesting that he submit a physician’s reasoned
opinion addressing the relationship of his claimed condition and specific employment incident.
It requested that the physician’s opinion be based upon the history and date of injury he had
provided to the physician. OWCP noted that medical evidence must be submitted by a qualified
physician and notified appellant of the circumstances under which a chiropractor can be
considered a physician under FECA. Appellant did not submit additional evidence responsive to
the specific requests contained within OWCP’s development letter.
In a March 15, 2016 decision, OWCP denied appellant’s claim for compensation because
the medical evidence of record was insufficient to establish a medical condition causally related
to the accepted work incident.
On March 21, 2016 appellant through counsel requested a telephonic hearing which was
held on December 19, 2016.

2

On August 24, 2016 Dr. Mathew A. Hazzard, a Board-certified neurosurgeon, performed
a bilateral percutaneous sacroiliac joint fixation, intraoperative fluoroscopy, and intraoperative
neuromonitoring. He diagnosed bilateral sacroiliac joint fixation.
Appellant was treated by Dr. Neil Allen, a Board-certified neurologist, on November 9,
2016, for back pain. Dr. Allen reported that appellant had sustained a low back injury and groin
pain as a result of repetitive lifting and carrying boxes of ammunition. Appellant noted current
symptoms of right-sided back pain, groin pain, numbness and tingling down the right leg, and
hypersensitivity of the right foot. Dr. Allen noted appellant’s history was significant for a low
back injury in 2007, which was refractive to conservative measures and he eventually required a
lumbar fusion at L5-S1 in 2008. He diagnosed strain/sprain of the lumbar spine. Dr. Allen noted
the repetitive, forceful muscle contraction required to perform the task described by appellant on
May 15, 2015, resulted in the overstretching and microscopic tearing of the ligaments and
musculature of the lumbar spine resulting in the injury. He indicated that the surrounding soft
tissues react and became inflamed, painful and stiff, restricting both functional and mobility
within the affected area with radiating symptoms to the buttocks and thigh. Dr. Allen opined that
appellant’s injury resulting from the repetitive occupational trauma on May 15, 2015 was both
reasonable and expected based upon the mechanism described by appellant and the medical
records. Appellant also submitted physical therapy notes.
In a decision dated January 30, 2017, an OWCP hearing representative affirmed the
decision dated March 15, 2016.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
sufficient to establish that the employment incident caused a personal injury.5

3

Id.

4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

3

Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is undisputed that on May 15, 2015 appellant was lifting and carrying cases of
ammunition. However, he has failed to submit sufficient medical evidence to establish that his
diagnosed medical condition is causally related to the May 15, 2015 employment incident.
Appellant was treated by Dr. Allen on November 9, 2016. He reported sustaining a low
back injury as a result of repetitive lifting and carrying boxes of ammunition. Dr. Allen noted
that appellant’s history was significant for a low back injury in 2007, which required a 2008
lumbar fusion of L5-S1. He diagnosed strain/sprain of the lumbar spine and opined that the
repetitive, forceful muscle contraction required to perform the task described by appellant on
May 15, 2015 resulted in the overstretching and microscopic tearing of the ligaments and
musculature of the lumbar spine. Dr. Allen indicated that appellant’s injury resulted from the
repetitive occupational trauma on May 15, 2015 was both reasonable and expected based upon
the mechanism described by appellant and the medical records. However, he merely repeated
the history of injury as reported by appellant without providing his own opinion explaining how
particular work activities on May 15, 2015 caused a diagnosed condition. To the extent that
Dr. Allen is providing his own opinion, he failed to provide sufficient rationale regarding the
causal relationship between appellant’s low back condition and the accepted work incident.7
Therefore, this report is insufficient to meet his burden of proof.
Similarly, in a report dated May 20, 2015, Dr. Caneris treated appellant for right lower
abdominal and right groin pain. Appellant reported a first onset of pain over a year earlier and
believed that his condition related to a work-related incident. Dr. Caneris diagnosed lumbar
spondylosis, degenerative disc disease, and lumbar radiculopathy. As with Dr. Allen,
Dr. Caneris also merely repeated the history of injury as reported by appellant without providing
his own opinion regarding whether his condition was work related. To the extent that
Dr. Caneris is providing his own opinion, he did not provide a rationalized opinion regarding the
causal relationship between appellant’s low back condition and the May 15, 2015 work
activities.8
Appellant submitted a May 22, 2015 report from Dr. Cleves who treated him for low
back pain and stiffness. Dr. Cleves diagnosed backache, unspecified. In an addendum note
dated June 10, 2015, he noted that appellant had a history of back pain that was ongoing and on
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Id.

4

May 15, 2015 he aggravated his back by pulling something in his groin area while lifting boxes
at work. The Board finds that, although Dr. Cleves supported causal relationship, he did not
provide medical rationale explaining the basis of his conclusory opinion that appellant’s back
condition was due to the factors of employment.9 Dr. Cleves did not explain the process by
which lifting boxes caused or aggravated the diagnosed conditions.10 Medical rationale is
particularly necessary given that appellant had a preexisting low back condition and underwent a
surgery in 2008. As the opinion of appellant’s physician regarding causal relationship was
conclusory and unexplained, it was insufficient to meet appellant’s burden of proof.11
Appellant submitted an August 24, 2016 operative report from Dr. Hazzard who
performed a bilateral percutaneous sacroiliac joint fixation, intraoperative fluoroscopy and
intraoperative neuromonitoring, and diagnosed bilateral sacroiliac joint fixation. Dr. Hazzard’s
notes are insufficient to establish the claim as he did not provide a history of injury12 or
specifically address whether appellant’s employment activities had caused or aggravated a
diagnosed medical condition.13
Appellant was initially treated by Dr. Skinner, a chiropractor from May 18 to July 20,
2015, for low back pain. He reported that he sustained a work injury on May 15, 2015 while he
was lifting and carrying boxes of ammunition while working. Section 8101(2) of FECA
provides that chiropractors are considered physicians “only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist and subject to regulation by the Secretary.”14
Thus, where x-rays do not demonstrate a spinal subluxation, a chiropractor is not considered a
“physician,” and his or her reports cannot be considered as competent medical evidence under
FECA.15 Dr. Skinner is not considered a physician in this case as he did not diagnose a spinal
9

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
10

Id.

11

J.M., 58 ECAB 478 (2007) (where the Board found that appellant did not meet his burden of proof in
establishing a work-related right wrist condition where his physician provided only conclusory support for causal
relationship and did not identify any of the job duties appellant performed at the employing establishment which he
believed were responsible for appellant’s condition or explain how his work duties at the employing establishment
caused or contributed to his condition. Medical rationale was particularly necessary given that appellant injured his
wrist while lifting luggage in private employment. As the opinion of appellant’s physician regarding causal
relationship was conclusory and unexplained, it was insufficient to meet appellant’s burden of proof).
12

Frank Luis Rembisz, 52 ECAB 147 (2000).

13

A.D., 58 ECAB 149 (2006); Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship).
5 U.S.C. § 8101(2); see also section 10.311 of the implementing federal regulations provides: “(c) A
chiropractor may interpret his or her x-rays to the same extent as any other physician. To be given any weight, the
medical report must state that x-rays support the finding of spinal subluxation. OWCP will not necessarily require
submittal of the x-ray, or a report of the x-ray, but the report must be available for submittal on request.”
14

15

See Susan M. Herman, 35 ECAB 669 (1984).

5

subluxation demonstrated by x-ray. Thus, his opinion is not considered competent medical
evidence under FECA.
Appellant submitted physical therapy notes dated March 8, 2016. The Board has held
that treatment notes signed by a physical therapist, are not considered medical evidence as they
are not a physician under FECA16 and are not competent to render a medical opinion under
FECA. Thus, this evidence is not sufficient to meet appellant’s burden of proof.
Due to appellant’s history of prior injury and the lack of clarity between his claim for
groin pain and the development of additional back pain, OWCP properly requested further
medical evidence as to the specific history and date of his back conditions. As previously
discussed above, appellant failed to submit a narrative medical report containing a history of
injury and a physician’s opinion relative to same. The Board finds that he has failed to submit
sufficient medical evidence to establish that his accepted work incident on May 15, 2015 caused
or aggravated a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a lumbar
injury causally related to the accepted May 15, 2015 employment incident.

16

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

6

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

